271 S.W.3d 41 (2008)
SOLON GERSHMAN, INC., Plaintiff/Appellant,
v.
PNK (ES), LLC, and Felcor Lodging Limited Partnership, Defendants/Respondents.
No. ED 90707.
Missouri Court of Appeals, Eastern District, Division Three.
November 12, 2008.
JoAnn Sandifer, Alan E. Popkin, James F. Monafo, Richard Milton Elias, Clayton, MO, for Plaintiff/Appellant.
Mark H. Levison, Clayton Evan Gillette, St. Louis, MO, for Defendants/Respondents.
Ira M. Potter, St. Louis, MO, for Defendants/Respondents.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Solon Gershman, Inc. (Appellant), appeals from the trial court's November 1, 2007 Order and Judgment granting summary judgment in favor of PNK (ES), LLC (Pinnacle) and FelCor Lodging Limited Partnership (Felcor) (collectively Respondents) on Counts IV (quantum meruit) and V (unjust enrichment) of Appellant's petition; and the trial court's March 18, 2008 Order and Judgment awarding attorney's fees and costs to Respondents for defending Appellant's broker's lien claim. Pinnacle moves for attorney's fees on appeal.
We have reviewed the briefs of the parties and the record on appeal and conclude that Pinnacle and Felcor are entitled to judgment as a matter of law on Appellant's claims. ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371 (Mo.banc 1993). We also find that the trial court's award of attorney's fees and costs to Respondents was not an abuse of discretion, McClain v. Papka, 108 S.W.3d 48 (Mo.App. E.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).